Citation Nr: 1038684	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  07-00 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD) with depression.

2.  Entitlement to service connection for generalized anxiety 
disorder.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military duty from May 1971 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The RO initially denied the Veteran's claim 
of entitlement to service connection for PTSD by rating decision 
dated in February 2005.  Prior to the expiration of one year, the 
RO issued the December 2005 rating decision, which denied, in 
pertinent part, the claims of entitlement to service connection 
for PTSD with depression and generalized anxiety disorder.  The 
Veteran perfected a timely appeal as to the December 2005 denial.

The United States Court of Appeals for Veterans Claims (Court) 
has held that VA should consider alternative psychiatric 
disorders within the scope of an initial claim for service 
connection for a specific psychiatric disorder.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  In this case, however, the 
Veteran has specifically limited his claims to the issues of 
entitlement to service connection for PTSD with depression and 
generalized anxiety disorder.  He has not requested entitlement 
to service connection for all psychiatric symptomatology.  
Therefore, because the Veteran clearly limited his current claims 
to only service connection for PTSD with depression and 
generalized anxiety disorder, and not for any other psychiatric 
disorder, the Board's jurisdiction is limited.  38 U.S.C.A. § 
7105 (West 2002).  If the Veteran wishes to file a claim of 
entitlement to service connection for a psychiatric disorder 
other than PTSD with depression and generalized anxiety disorder, 
he must file such a claim with the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

The claims folder contains a fully favorable notice of decision 
from the Social Security Administration (SSA) dated in December 
2005.  There is no medical documentation associated with this 
notice.  The claims folder does not reflect that efforts have 
been made to obtain SSA records.  The notice does indicated that 
the Veteran was found to be disabled in September 2002 due to 
generalized anxiety disorder, depression, and PTSD symptoms, 
which are relevant to the claims at hand.  
Accordingly, efforts to obtain SSA records are required, pursuant 
to 38 C.F.R. § 3.159(c)(2).  See also Baker v. West, 11 Vet. App. 
163, 139 (1998) (VA's duty to assist includes obtaining SSA 
records when the Veteran reports receiving SSA disability 
benefits, as such records may contain relevant evidence).

With further regard to the Veteran's claim for PTSD, the Board 
notes that service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the in- service stressor occurred.  38 C.F.R. § 3.304(f) (2009).  
In March 2002, that regulation was amended, effective March 7, 
2002, with respect to claims based on personal assault.  See 67 
Fed Reg. 10330-10332 (March 7, 2002); 38 C.F.R. § 3.304(f)(4).  
The amended VA regulations provide that if PTSD is based on an 
in-service personal assault, the Veteran must be informed that 
evidence from sources other than his service records may 
corroborate his account of the stressor incident.  See 38 C.F.R. 
§ 3.304(f)(4).  Evidence of behavioral changes following the 
claimed assault is one type of relevant evidence that may 
constitute credible evidence of the stressor and such evidence 
includes, but is not limited to, a request for a transfer to 
another military duty assignment, deterioration in work 
performance, substance abuse, episodes of depression, panic 
attacks, or anxiety without an identifiable cause, or unexplained 
economic or social behavior changes. The Veteran has not been 
informed of these other avenues of corroboration.  Corrective 
notice must be issued so that the Veteran may understand what is 
required to substantiate his claim.

The Veteran contends that while aboard ship and assigned to the 
engineering department, he was sexually assaulted by fellow 
shipmates.  At his personal hearing in August 2009, the Veteran 
stated that one Friday he was told to go forward to a duty 
assignment and when he went in a particular compartment all the 
lights went out and "I was hoisted up, and the next thing I 
know, I was in and out of consciousness."  He indicated that 
when he came to he had been sexually assaulted.   He stated that 
at the time he was too embarrassed to tell anyone.  Hearing 
Transcript (Tr.), pp. 4-5.  In an August 2004 VA Medical Center 
(VAMC) outpatient treatment report, it was noted that the Veteran 
wanted to retract his denial of military sexual trauma.  He 
stated that he was kicked in the butt and assaulted by several 
men; he was stripped and foreign objects were placed in his 
rectum.  The Veteran reported that he had not told anyone about 
the sexual trauma.  He stated that he "just pushed it back, 
didn't think about it."  He stated that it causes him shame and 
he cannot understand why it was done to him.  

In addition, the Veteran claimed as stressors for PTSD that he 
was kicked in the buttocks by his commander.  He also claimed 
there was a confrontation with a Russian destroyer that caused 
the ship he was on to be put on alert, and on one occasion the 
Russians launched a Badger flying very low.  VA treatment records 
show the Veteran also reported a stressor of experiencing a storm 
at sea where high waves covered the front of the ship.  It has 
been determined that the information required to corroborated 
these stressful events described by the Veteran are insufficient 
to sent to the U.S. Army and Joint Service Records Research 
Center and or insufficient to allow for meaningful research of 
National Archived and Records Administration records.  Thus, 
these stressors are unverified.

The Board recognizes that the present case falls within the 
category of situations, to include allegations of personal 
assault, in which it is not unusual for there to be an absence of 
service records documenting the events of which the Veteran 
alleges. See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  
The amendments to 38 C.F.R. § 3.304(f)(4) noted above reflect a 
recognition that service records may not contain evidence of 
personal assault, and that alternative sources may provide 
credible evidence of an in- service stressor premised on personal 
assault including records from law enforcement authorities.  See 
YR v. West, 11 Vet. App. 393, 399 (1998); 38 C.F.R. § 
3.304(f)(4).

Furthermore, as the Veteran has not contended that he engaged in 
combat with the enemy, and his claimed stressor is not associated 
with any purported combat, his lay statements, alone, are 
insufficient to establish the occurrence of his stressor; rather, 
corroborating evidence is needed to support the claim for service 
connection.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. 
App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996); see also 38 U.S.C.A. 1154(b) (West 2002).

The Board notes that recent amendments to the regulation have 
eliminated the requirement of corroborating evidence of alleged 
stressors in certain circumstances.  Those amendments are not 
relevant in this case because the Veteran has not claimed nor 
does the record indicate that his alleged stressors are related 
to the Veteran's fear of hostile military or terrorist activity.  
See 75 Fed. Reg. 39852 (July 13, 2010), to be codified at 38 
C.F.R. § 3.304 (f)(3).  This amendment is not applicable in this 
case.

The Veteran's service records reflect no treatment for injuries 
sustained following the alleged sexual assault and no evidence of 
changes in behavior following the assault.  However, as noted 
above, cases involving allegations of a personal assault- to 
include sexual assault-fall within the category of situations in 
which it is not unusual for there to be an absence of service 
records documenting the events of which the Veteran complains.  
See Patton, 12 Vet. App. at 281.  38 C.F.R. § 3.304, as well as 
VA's Adjudication Procedure Manual, M21-1, set forth alternative 
sources of establishing the occurrence of a stressor involving 
personal assault.  See 38 C.F.R. § 3.304(f)(4); see also M21-1, 
Part III, 5.14(d).  While the Veteran was provided with notice on 
substantiating a PTSD claim, as noted earlier, he was not 
provided with notice on how a PTSD claim based on a personal 
assault may be substantiated in accordance with 38 C.F.R. § 
3.304(f)(4) (2009).  Therefore, this notice must be provided 
before adjudicating this claim.  In addition, the Board finds 
that notice should be provided as a result of the decisions by 
the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In addition, at his personal hearing the Veteran testified that 
he was employed by VA in housekeeping for approximately 23 years, 
starting in 1974.  He indicated that he was having problems in 
1974 and his personnel records from VA would show reprimands with 
counseling received while employed.  Tr. Pp.  13-15.  On remand, 
the RO/AMC should attempt to obtain the Veteran's VA personnel 
records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must review the claims folder 
and ensure that all notification and 
development action required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002 & Supp. 
2009) are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2009).  In 
particular, the RO/AMC should ensure that its 
notice letter meets the requirements of 
Dingess/Hartman, as appropriate.

2.  The RO/AMC should provide the Veteran 
with notice regarding the information and 
evidence that is necessary to substantiate a 
claim for service connection for PTSD based 
on personal assault in accordance with the 
requirements of 38 C.F.R. § 3.304(f)(4). 

3.  The RO/AMC should request pertinent 
personnel records from the Veteran's 
employment with VA from 1974.

4.  The AMC/RO should take appropriate action 
to obtain all medical records and 
administrative decisions (not already of 
record) associated with any claim for SSA 
disability benefits.  If additional records 
are not available, or the search for any such 
records otherwise yields negative results, 
that fact should be clearly documented in the 
claims folder. 

5.  After all records and/or responses 
received have been associated with the claims 
folder, if there is evidence corroborating an 
in-service stressor or evidence of behavior 
changes following a claimed assault, the 
RO/AMC should arrange for the Veteran to 
undergo VA examination, by a psychiatrist, at 
an appropriate VA medical facility.  The 
entire claims folder, to include a complete 
copy of this REMAND, must be made available 
to the physician designated to examine the 
Veteran, and the report of the examination 
should include discussion of the Veteran's 
documented medical history and assertions.  
All necessary tests and studies (to include 
psychological testing) should be accomplished 
(with all findings made available to the 
psychiatrist prior to the completion of 
his/her report), and all clinical findings 
should be reported in detail.

In reviewing the Veteran's claims folder, the 
examiner should identify all records 
indicating any change in behavior or 
performance subsequent to the assault alleged 
by the Veteran to have occurred during active 
service and offer an opinion as to the 
clinical significance, if any, of such 
evidenced changes.  The examiner should then 
express an opinion as to whether it is at 
least as likely as not (i.e., there is a 50 
percent or greater probability) that the in-
service stressful experience described by the 
Veteran occurred.

If the examiner determines that the claimed 
in-service assault occurred, then he or she 
should make a determination as to whether the 
Veteran currently has PTSD as a result of the 
stressor event(s).  The examiner is 
instructed that only the specifically 
corroborated in-service stressful event may 
be considered for the purpose of determining 
whether exposure to such an in-service event 
has resulted in PTSD.  If a diagnosis of PTSD 
is deemed appropriate, the examiner should 
also comment upon the link between the 
current symptomatology and the Veteran's 
verified stressor.

6.  The examiner should also offer an opinion 
as to the etiology of the Veteran's 
generalized anxiety disorder, to include 
whether it is at least as likely as not (a 50 
percent or greater probability) that 
generalized anxiety disorder is related to 
the Veteran's active duty service.

7.  Thereafter, the RO must readjudicate the 
claim of entitlement to service connection 
for PTSD with depression and generalized 
anxiety disorder.  If the benefit is not 
granted, the Veteran should be furnished with 
a supplemental statement of the case and 
afforded an opportunity to respond before the 
claims folder is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


